DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-6 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2022.
Applicant’s election of group I invention (claims 1-4 and 7-10) in the reply filed on 07/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to because figures 1 and 5 are illegible due to size and shading (see 37 CFR 1.84(p)(3)) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. Figure 2a [0059] describes node wrapper 210 and memory 212, however, figure 2a illustrates node wrapper 110 and 112.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4 and 7-10 are objected to because of the following informalities: 
Claim 1 line 6, 18; claim 7 line 6, 17 "primary core" should be "primary processing core" as previously recited in line 4. Dependent claims are also objected for inheriting the same deficiencies in which claims they depend on.
Claims 1, 7 line 6 “the node wrapper” should be “the associated node wrapper”. Dependent claims are also objected for inheriting the same deficiencies in which claims they depend on.
Claim 1 line 19; claim 7 line 18 "the logic element equivalents of each stage of the DFTs" should be "the logic element equivalents of each stage of the derived DFTs". Dependent claims are also objected for inheriting the same deficiencies in which claims they depend on.
Claims 2, 8 line 1 recite "the logic of each stage" should be “the logic element equivalent of each stage” as antecedently recited in claims 1 and 7. Dependent claims are also objected for the same reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7 recites the limitation "repeating (a) and (b) for each stage of the DFT except for the endpoint stages of the DFT" in line 13.  There is insufficient antecedent basis for “the endpoint stages” in the claim. Furthermore, it is unclear whether “endpoint stages” refers to only last stage or refer to begin and last stages. Figure 16 illustrates a flow graph of DIF decomposition [00102], there are 3 columns/stages, as illustrated in figure 16, the first column/stage [i.e. endpoint stage] is decomposed, and the decomposition stops at third column/stage [i.e. endpoint stage], as illustrated the steps (a) and (b) are performed in the first column/stage, which is also considered as “endpoint stage”. Therefore, such limitation is render the claim unclear and indefinite. For examination purposes, Examiner interpreted in light of specification figure 16 as “repeating (a) and (b) for each stage of the DFT except for the endpoint stage of the DFT”, such endpoint stage is referring to the last stage. Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on.

Claims 3, 9 recites the limitation " the input buffer " in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner interpreted as “an input buffer”.

Claims 4, 10 recites the limitation " the multiplication of complex inputs and the complex constant "w" " in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner interpreted as “a multiplication of complex inputs and complex constant “w” ”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 7 recite “(d) for each endpoint stage of the DFT constructing a logic element equivalent of the corresponding stage of the derived DFTs in which inputs and outputs are composed of only real components”. The specification [00102] figure 16 describes a flow graph of DIF algorithm, and there are 3 columns/stages , each column has 4 butterfly structures, [00103] figures 17-18 describes input upper p and lower q, wherein upper input are for real part and lower input are for imaginary part. Specification fails to describe any stage of the DFT in which inputs and outputs are composed of only real components. Dependent claims are also rejected for inheriting the same deficiencies in which claims depend on. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman - NPL Dynamic Range Input FFT Algorithm for Signal Processing in Parallel Processor Architecture in view of Jacob (US – 20050166033).

Regarding claim 1, Rahman teaches a method for configuring a reduced instruction set computer processor architecture (Rahman, page 2 section B. Ambric processor is 32 bit streaming RISC CPUs) to process a Discrete Fourier Transform (DFT) of a finite-length sequence N (Rahman page 3 section IV, processing DFT, wherein the size of N in a DFT is often a factor of power of two (i.e. 8, 16, 32,…)), wherein the computer processor architecture includes a plurality of primary processing cores defined by RISC processors (page 1-3 section III Ambric processor is a massively parallel processor array designed using more than 100 million logic transistors in a single chip, in this hundreds of processors and memory units interconnected in general purpose way. Page 5 left column, the Ambric processing has a total of 336 processors), each primary processing core comprising a main memory, and a plurality of arithmetic logic units (Rahman, page 3, section III C, Ambric chip comprises SRD processor and SR processor, those processors have local RAM memories and ALU as illustrated in figure 1), the method comprising: 
(a) applying a Decimation-in-time algorithm to the DFT to decompose the DFT of a finite-length sequence N into two derived DFTs each of a length N/2 (Rahman, page 3, IV basic FFT algorithm, Fourier transform algorithms generally falls into one of the two classes: decimation in frequency. Page 4 figure 3, we have shown that for N point FFT, in the beginning stage the points are spitted into two new objects with each N/2 points and in the following stage every object are maintaining the same rule until every processor gets exactly two points); 
(b) constructing a logic element equivalent of each stage of the derived DFTs in which inputs and outputs are composed of real and imaginary components (Rahman, page 4, figure 4 illustrates the butterfly operations, each circle represents an object or processor which is running and arrow represents the flow of data. input stream consists of both real and imaginary parts); 
(c) repeating (a) and (b) for each stage of the DFT except for the endpoint stages of the DFT (Rahman, page 4 figure 3 shown that for N-point FFT is spitted into two new objects with each N/2 points and is spitted until every processor gets exactly two points [i.e. the endpoint stages of the DFT]); 
(d) for each endpoint stage of the DFT constructing a logic element equivalent of the corresponding stage of the derived DFTs in which inputs and outputs are composed of only real components (Rahman, page 3, section B, for N point FFT, in each steps with butterfly operations will have real multiplication and real additions. Page 4 left column – page 5 right column, the middle stage as realFFT and the final stage as finalFFT. The objects of first FFT are connecting between distribute object and RealFFT as well as the final FFT are connected between realFFT and assembler objects); 
(e) configuring at least one primary core of the computer processor architecture to implement the logic element equivalents of each stage of the DFTs in a manner which operates in a streaming mode wherein data streams out of corresponding arithmetic logic units into the main memory and other ones of the plurality arithmetic logic units (page 3, section III C, processors execute the instructions that are streamed from local memory, page 2 section III B, the processor architecture also perform read and write operation in memory through channels. In Ambric processors there is no interruption since each processor is dedicated to own task. SR processors are 32 bit streaming RISC processors and SRD processors are also 32 bit RISC processors. Page 4 figure 3, beginning stage the points are spitted into new object with each N/2 points until every processor gets exactly two points, wherein Distribution 0 will distribute the samples in two ways and send it to the next stage distribute objects D1 and D2 for further process); and 
(f) configuring the computer processor architecture to couple the output of each stage on the DFT to the input of a subsequent stage (Rahman, page 4-5, figure 4 illustrates stages of DFT that are connected one stage to a subsequent stage, also see figure 2).
Rahman does not teach each primary processing core comprises at least one cache memory, each primary core having an associated node wrapper, the node wrapper including access memory associated with each arithmetic logic unit, a load/unload matrix associated with each arithmetic logic unit and the method comprising: (a) applying a Decimation-in-Frequency algorithm to the DFT to decompose the DFT of a finite-length sequence N into two derived DFTs each of a length N/2.
However, Rahman discloses on page 3, Fourier transform algorithm generally fall into a class of Decimation-in-Frequency algorithm. 
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Rahman method of performing 8 point FFT butterfly using radix-2 decimation in time to perform decimation in frequency algorithm. This modification would have been obvious because Rahman discloses (page 4 section IV) both algorithm, and both of the approaches require the same number of complex multiplication and add, the only difference is DIF take bit reversed input and generate normal order output. Furthermore, it would have been obvious to one of ordinary skill in the art because DIT and DIF are known methods, and the combination would have yielded predictable results of processing signal using DIF algorithm to one of ordinary skill in the art at the time of the invention.
As modified, Rahman also teaches a method for performing limitation (a) and processing data in parallel using the technique SIMD processing, however Rahman does not teach each primary processing core comprises at least one cache memory, each primary core having an associated node wrapper, the node wrapper including access memory associated with each arithmetic logic unit, a load/unload matrix associated with each arithmetic logic unit.
Jacob teaches a plurality of primary processing cores, each comprises at least one cache memory at least one cache memory (Jacob figure 3, the core 102 comprises a cache 316), each primary core having an associated node wrapper, the node wrapper including access memory associated with each arithmetic logic unit, a load/unload matrix associated with each arithmetic logic unit (Jacob figure 1 [0038-0039] the core 102 is surrounded by node wrapper 103, node wrapper 103 comprises data and configuration management elements and having DMA engine, which manages memory access and allocating task for core 102 to perform a desired function. [0046-0049] Each node is coupled to matrix interconnect network (MIN) 208, which in turn couples each cluster 210 to a second level matrix interconnect network 212. MIN 212 couples up to four clusters 210 to a third level MIN 214. The MIN communication structure is preferably a 51-bit wide bus to minimize the delay associated with transferring information or data from one node to another [i.e. load/unload matrix] each node are associated to each MIN 208).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the RISC processors as disclosed by Rahman with the processor architecture as taught by Jacob to include a cache, node wrapper and architecture as illustrated in figures 1-3. This modification would have been obvious because both reference discloses RISC processors and (Jacob, abstract) as a RISC node, the PSN is configured to perform computationally intensive applications such as signal processing. Therefore, doing so would improve the processing capability of the computer architecture to execute the Fourier Transform for signal processing.

Regarding claim 2, the combined system of Rahman in view of Jacob discloses the method of claim 1, wherein the logic of each stage includes multiple butterfly operations (Rahman, page 3 section IV, figure 2, each stage performs multiple butterfly operation).
 
Regarding claim 3, the method of claim 2, wherein step (b) comprises configuring a butterfly operation so that a first input/output is for the real part and a second input/output are for the imagery part and the input /output is interleaved as p and q, wherein p and q inputs of the butterfly operation are selected from different addresses within the input buffer at different stages (Rahman page 4-5, figure 4 illustrates the butterfly operations, each circle represents an object or processor which is running and arrow represents the flow of data. input stream consists of both real and imaginary parts. Page 3 section IV basic FFT algorithm, Fourier transform algorithm can fall into decimation in frequency, thus real part and imaginary part can be input/output are used to calculate 2 point butterfly operation and can be selected from different addresses at different stages, see figure 2 and 4).

Regarding claim 4, the method of claim 3, wherein "add", "subtraction" and "multiply" logic elements are used to calculate real and imagery parts of the multiplication of complex inputs and the complex constant "w" (Rahman, page 2 section II A, page 3-4 the input stream consists of both real and imaginary part, the number of twiddle factors required will be depend on the complexity of FFT algorithm. that means for 8 points we will require only 8 twiddle factors … in this aspect, the twiddle factors are complex, which comprises real and imaginary number values).

Regarding claims 7-10, recite apparatus claims that would practiced the method claims 1-4. Thus they are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182